United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.B., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
GREATER LOS ANGELES HEALTHCARE
SYSTEM, Los Angeles, CA, Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-297
Issued: September 14, 2011

Case Submitted on the Record

ORDER AFFIRMING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On November 17, 2010 appellant filed a timely appeal from a July 28, 2010 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her occupational
disease claim filed on December 14, 2009. She also appeals from an October 21, 2010 decision
denying her request for reconsideration without further merit review. The appeal was docketed
as No. 11-297.
The Board has duly considered the matter and finds that OWCP properly denied both of
appellant’s claims and her request for reconsideration. On May 26, 2009 appellant filed an
occupational disease claim alleging that she sustained a bilateral arm and shoulder condition
caused by repetitive typing on the job.1 OWCP accepted the claim on July 27, 2009 for bilateral
lateral epicondylitis and expanded it on May 12, 2010 to include bilateral shoulder adhesive
capsulitis and temporary aggravation of lumbar spinal stenosis.2 On December 14, 2009
appellant filed a second occupational disease claim alleging that she sustained epicondylitis and

1

OWCP File No. xxxxxx664.

2

OWCP later expanded the claim to include psychogenic pain and major depression.

shoulder bursitis due to excessive typing at work.3 By decision dated March 12, 2010, OWCP
denied the claim, finding that appellant did not establish that a new employment factor
contributed to the condition. At a June 1, 2010 telephonic hearing, appellant testified that her
December 14, 2009 claim was based on the same employment factors as her initial claim and
that she filed a new claim because OWCP at the time had not yet accepted a shoulder condition.
Her attorney acknowledged that a duplicate claim was filed. On July 28, 2010 OWCP’s hearing
representative affirmed the March 12, 2010 decision, finding that appellant filed a duplicate
claim for an accepted condition. Appellant thereafter requested reconsideration and submitted a
statement about her work duties. In an October 21, 2010 decision, OWCP denied the
reconsideration request without conducting a merit review of the claim.
The Board finds that the December 14, 2009 occupational disease claim was duplicative
of her May 26, 2009 claim.4 Appellant, as well as her counsel, conceded this at the June 1, 2010
telephonic hearing. She has not alleged a new claim and OWCP properly denied the claim. The
Board also finds that OWCP properly denied appellant’s request for reconsideration. Although
she provided a factual statement that was not previously considered by OWCP, this evidence did
not address the underlying issue: whether the December 14, 2009 claim was a duplicate claim.5
Therefore, the new evidence was not pertinent to the instant case.6

3

OWCP File No. xxxxxx873. This claim and claim number xxxxxx664 have been combined.

4

OWCP procedures contemplate that duplicate cases should not be created and that development should not
occur under the duplicate case. See Federal (FECA) Procedure Manual, Part 1 -- Mail and Files, Duplicate Cases,
Chapter 1.400.7 (February 2000).
5

See Mary Lou Barragy, 46 ECAB 781 (1995) (submission of evidence which does not address the particular
issue involved does not constitute a basis for reopening a case).
6

See 20 C.F.R. § 10.606(b)(2).

2

IT IS HEREBY ORDERED THAT the October 21 and July 28, 2010 decisions of
Office of Workers’ Compensation Programs are affirmed.
Issued: September 14, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

